OPTIMUM FUND TRUST Optimum Large Cap Growth Fund Optimum Large Cap Value Fund Optimum Small-Mid Cap Growth Fund Optimum Small-Mid Cap Value Fund Optimum International Fund Optimum Fixed Income Fund (each, a “Fund” and collectively, the “Funds”) Supplement to the Funds’ Statement of Additional Information dated July 29, 2015 The following information replaces the last table in the section in the Funds’ SAI entitled "Investment Manager and Other Service Providers – Distributor”: During the Funds' last three fiscal years, the Distributor received contingent deferred sales charge ("CDSC") payments with respect to Class C shares as follows: Fund 3/31/13 3/31/14 3/31/15 Optimum Large Cap Growth Fund Optimum Large Cap Value Fund Optimum Small-Mid Cap Growth Fund Optimum Small-Mid Cap Value Fund Optimum International Fund Optimum Fixed Income Fund The Funds did not receive any limited CDSC payments with respect to Class A shares for the periods noted above. Please keep this supplement for future reference. This Supplement is dated February 26, 2016.
